SWANN, Chief Judge
(dissents).
I respectfully dissent. Plaintiff was due to receive one-third of the principal from her mother’s trust on March 9, 1960. On January 5, 1961, she executed an instrument entitled “Release and Assignment by Ernice Shirley Weinkle of Rights to Principal”. On or around June 24, 1970 she filed this action seeking to cancel that instrument and to receive all the principal of the trust which would be due to her under its terms. I think the trial court was correct and should be affirmed. See Graessle v. Schultz, Fla.1956, 90 So.2d 37; Farnham v. Blount, 152 Fla. 208, 11 So.2d 785; and 5 Fla.Jur. Consultation, Etc. § 42.